Case 6:19-cv-01570-MJJ-CBW Document 22-1 Filed 04/30/21 Page 1of8 PagelD#: 28

EXHIBIT 1
Case 6:19-cv-01570-MJJ-CBW Document 22-1 Filed 04/30/21 Page 2 of 8 PagelID#: 29

David Romagosa

From: Judy A. Nunn <NunnJ@CivilActionGroup.com>

Sent: Wednesday, April 28, 2021 11:54 AM

To: David Romagosa; Carmen Scott

Ce: Blanda, Nick (Nicholas@andersondozier.com)

Subject: RE: APS File#282086 - Salvador v. Cashman Equipment Corp. - Service on Defendant

CHM Maritime SAPI de C.V.

Hi David~

My status from my October 2, 2020 email below remains the same. The request was
received by the Mexican authorities and is being processed. | tried to reach out to my
contact today for status, however, | am not able to guarantee when or if | will receive a
response, usually the proof of service or non-service is our only form of status. It can
still be several weeks or months before we hear from the Mexican authorities. We
recommend obtaining service extensions, as necessary.

All my best,

Judy

From: David Romagosa <david@fbtrial.com>

Sent: Monday, April 26, 2021 6:04 PM

To: Judy A. Nunn <NunnJ@CivilActionGroup.com>; Carmen Scott <carmen@fbtrial.com>

Ce: Blanda, Nick (Nicholas@andersondozier.com) <nicholas@andersondozier.com>

Subject: RE: APS File#282086 - Salvador v. Cashman Equipment Corp. - Service on Defendant CHM Maritime SAPI de C.V.

Judy — do you have an update on service? If the entity has not been served, can you give me a ballpark ETA so | can
share with my client?

From: Judy A. Nunn <NunnJ@CivilActionGroup.com>

Sent: Thursday, March 11, 2021 9:26 AM

To: Carmen Scott <carmen@fbtrial.com>

Cc: David Romagosa <david@fbtrial.com>

Subject: RE: APS File#282086 - Salvador v. Cashman Equipment Corp. - Service on Defendant CHM Maritime SAPI de C.V.

Hi Carmen ~ There is nothing new to report. Please continue to obtain service extensions, as
necessary. The Mexican authorities are quite backed up after being closed for several months and
continuing COVID-19 pandemic. Best, Judy

From: Carmen Scott <carmen@fbtrial.com>
Sent: Wednesday, March 10, 2021 5:01 PM
To: Judy A. Nunn <NunnJ@CivilActionGroup.com>

Cc: David Romagosa <david@fbtrial.com>
Subject: RE: APS File#282086 - Salvador v. Cashman Equipment Corp. - Service on Defendant CHM Maritime SAPI de C.V.
Case 6:19-cv-01570-MJJ-CBW Document 22-1 Filed 04/30/21 Page 3 of 8 PagelD #: 30

What is the status of service on this defendant?

Please advise.

From: Judy A. Nunn <NunnJ@CivilActionGroup.com>

Sent: Monday, November 9, 2020 3:57 PM

To: Carmen Scott <carmen@fbtrial.com>

Ce: David Romagosa <david@fbtrial.com>

Subject: RE: APS File#282086 - Salvador v. Cashman Equipment Corp. - Service on Defendant CHM Maritime SAPI de C.V.

Hi Carmen~ My status from October 2, 2020 remains the same. Thank you for checking in. Best,
Judy

From: Carmen Scott <carmen@fbtrial.com>

Sent: Monday, November 09, 2020 1:35 PM

To: Judy A. Nunn <NunnJ@CivilActionGroup.com>
Cc: David Romagosa <david@fbtrial.com>
Subject: RE: APS File#282086 - Salvador v. Cashman Equipment Corp. - Service on Defendant CHM Maritime SAPI de C.V.
Importance: High

Dear Ms. Nunn,
Can you please advise as to the status of service on Defendant, CHM Maritime SAPI de C.V.?
Thank you.

Carmen Scott

Paralegal

KASTER, LYNCH, FARRAR & BALL, LLP

1117 Herkimer Street **Please note our new office address effective 7/1/2019
Houston, TX 77008

Tel: (713) 221-8300

Fax: (713) 221-8301

Email: carmen@)fbtrial.com

 

NOTICE: THIS MESSAGE IS ONLY FOR THE USE OF THE ADDRESSEE AND MAY CONTAIN
CONFIDENTIAL AND PRIVILEGED INFORMATION OR MATERIAL. Any dissemination, distribution or
copying of this communication other than by the intended recipient(s) is strictly prohibited. This
communication is work product, including any attachments and is intended only for the person
or entity to which it is addressed. If you have received this communication in error, please notify us
immediately by telephone at (713) 221-8300 (collect) and destroy all copies of this communication.

From: Judy A. Nunn <NunnJ@CivilActionGroup.com>

Sent: Friday, October 2, 2020 11:49 AM

To: Carmen Scott <carmen@fbtrial.com>

Subject: RE: APS File#282086 - Salvador v. Cashman Equipment Corp. - Service on Defendant CHM Maritime SAPI de C.V.

Hi Carmen~
Case 6:19-cv-01570-MJJ-CBW Document 22-1 Filed 04/30/21 Page 4 of 8 PagelD#: 31

Piease note that Jeff Karsten is no longer with APS/CAG.

The request for service in this matter was sent abroad on 3/9/2020 and received by the Mexican
authorities on 3/11/2020. | recently checked on this matter and was informed that the matter is
currently with the local court for service. Although service and return of proof usually takes 6 months
or longer normally, the COVID-19 pandemic has further extended these time frames as the courts in
Mexico have been closed for several months. It will take time for them to catch up.

Please keep in mind you may hear from the defendant before we receive the proof. Once service is
completed, it can take several weeks or months for the proof to be completed and sent to our office.
Our only form of service status is when we receive the proof in our office.

We recommend obtaining service extensions, as necessary.

Thank you and have a nice weekend~!~

Judy A. Nuon
International Division

 

 

 

 

Civil Action Group, Ltd.

APS International Plaza

7800 Glentoy Road

Minneapolis, MN 55439-3122

Email: Nunn|(@CivilActionGroup.com

Direct: 952-831-7776 x340

Toll Free: 800-328-7171

Fax: 952-831-8150

https:/ /link.edgepilot.com/s/8c4c4d6d/h0gJ5PVeBU2vcHVh41RUuw?u= http://www.civilactiongroup.com/

Like Us =T Follow us =T Connect With Us

 

 

 

 

   

World leader in legal support services for over 40 years!

National | International | Translations | Medical Records | Court Reporting | Private Records | Public Records |
Investigations | Surveillance | Computer Forensics

WARNING: Our spam scanners will occasionally block legitimate emails. If you send an email with important instructions or information
and you do not receive cither a delivery confirmation or a reply within two business hours, please call the intended recipient to confirm
receipt. Civil Action Group, Ltd. and its companies strictly adhere to an anti-spam policy. If you do not want to receive emails from CAG,
please email unsubscribe@civilactiongroup.com or call 1-800-328-7171 and request to be removed. For existing customers who may have open
files, unsubscribing may affect your ability to receive updates regarding your case.
From: Carmen Scott [mailto:carmen@fbtrial.com]

Sent: Wednesday, September 30, 2020 8:59 AM

To: Jeff Karsten

Cc: David Romagosa

Subject: RE: Salvador v. Cashman Equipment Corp. - Service on Defendant CHM Maritime SAPI de C.V.

3

 
Case 6:19-cv-01570-MJJ-CBW Document 22-1 Filed 04/30/21 Page 5 of 8 PagelD#: 32

Dear Mr. Karsten,
Any status on service of Defendant CHM Maritime SAPI de C.V.?
Please advise.

Carmen Scott

Paralegal

KASTER, LYNCH, FARRAR & BALL, LLP

1117 Herkimer Street **Please note our new office address effective 7/1/2019
Houston, TX 77008

Tel: (713) 221-8300

Fax: (713) 221-8301

carmen(a@)fbtrial.com

THIS MESSAGE IS ONLY FOR THE USE OF THE ADDRESSEE AND MAY CONTAIN CONFIDENTIAL
AND PRIVILEGED INFORMATION. Any dissemination, distribution or copying of this communication
other than by the intended recipient(s) is strictly prohibited. If you have received this communication in error,
please notify us immediately by telephone (collect), and destroy all copies of this communication.

From: Carmen Scott
Sent: Monday, June 8, 2020 4:34 PM
To: Jeff Karsten <KarstenJ @CivilActionGroup.com>

Ce: David Romagosa <david@fbtrial.com>
Subject: RE: Salvador v. Cashman Equipment Corp. - Service on Defendant CHM Maritime SAPI de C.V.

Dear Mr. Karsten,
Any status on service of Defendant CHM Maritime SAPI de C.V.?
Please advise.

Carmen Scott

Paralegal

KASTER, LYNCH, FARRAR & BALL, LLP

1117 Herkimer Street **Please note our new office address effective 7/1/2019
Houston, TX 77008

Tel: (713) 221-8300

Fax: (713) 221-8301

carmen(@fbtrial.com

 

THIS MESSAGE IS ONLY FOR THE USE OF THE ADDRESSEE AND MAY CONTAIN CONFIDENTIAL
AND PRIVILEGED INFORMATION. Any dissemination, distribution or copying of this communication
other than by the intended recipient(s) is strictly prohibited. If you have received this communication in error,
please notify us immediately by telephone (collect), and destroy all copies of this communication.
Case 6:19-cv-01570-MJJ-CBW Document 22-1 Filed 04/30/21 Page 6 of 8 PagelD#: 33

From: Jeff Karsten <KarstenJ @CivilActionGroup.com>
Sent: Tuesday, May 19, 2020 5:58 PM

To: Carmen Scott <carmen@fbtrial.com>

Cc: David Romagosa <david@fbtrial.com>

Subject: RE: Salvador v. Cashman Equipment Corp. - Service on Defendant CHM Maritime SAPI de C.V.
Carmen,

Thank you for your email.

We have not received anything back from Mexico as of today. Not surprising as it is still early in the process.

Service of process via the Hague Service Convention through the Mexican Central Authority normally takes 4 to 6
months, oftentimes longer.

The Mexican authorities do not provide intermittent status reports during the process. The first we hear from them is
when they provide proof of service or non-service to our office.

We will inform you once we learn anything from Mexico relating to the request for service in this matter.

Regards,
Jeff

Jeff Karsten
International Division

CMIL ACTION GROUP

 

Civil Action Group, Ltd.

APS International Plaza

7800 Glenroy Road

Minneapolis, MN 55439-3122

Email: Karsten] (@CivilActionGroup.com

Direct: 952-831-7776 x341

Toll Free: 800-328-7171

Fax: 952-831-8150

https: / /link.edgepilot.com/s/8c4c4d6d/h0gJ5PVeBU2vcHVh41RUuw?u=http:/ / www.civilactiongroup.com/

Like Us f Follow us Bi Connect With Us fi

World leader in legal support services for over 40 years!

 

National | International | Translations | Medical Records | Court Reporting | Private Records | Public Records |
Investigations | Surveillance | Computer Forensics

WARNING: Our spam scanners will occasionally block legitimate emails. If you send an email with important instructions or information
and you do not receive either a delivery confirmation or a reply within two business hours, please call the intended recipient to confirm

5
Case 6:19-cv-01570-MJJ-CBW Document 22-1 Filed 04/30/21 Page 7 of 8 PagelD#: 34

receipt. Civil Action Group, Ltd. and its companies strictly adhere to an anti-spam policy. If you do not want to receive emails from CAG,
please email unsubscribe@civilactiongroup.com or call 1-800-328-7171 and request to be removed. For existing customers who may have open
files, unsubscribing may affect your ability to receive updates regarding your case.

From: Carmen Scott <carmen@fbtrial.com>

Sent: Monday, May 18, 2020 9:02 AM

To: Jeff Karsten <KarstenJ@CivilActionGroup.com>

Cc: David Romagosa <david@fbtrial.com>

Subject: RE: Salvador v. Cashman Equipment Corp. - Service on Defendant CHM Maritime SAPI de C.V.

Have you received anything back? Have you checked status in Mexico?
Please advise.

Carmen Scott

From: Jeff Karsten <KarstenJ @CivilActionGroup.com>
Sent: Wednesday, May 13, 2020 3:00 PM
To: Carmen Scott <carmen@fbtrial.com>

Ce: David Romagosa <david@fbtrial.com>
Subject: RE: Salvador v. Cashman Equipment Corp. - Service on Defendant CHM Maritime SAPI de C.V.

 

Carmen,

Thank you for your email, and your patience. We have been working through a stay-at-home order, and with limited
staff as a result of COVID.

We have received nothing back from Mexico relating to this file as of today.
We will inform you once we learn anything from Mexico relating to this request for service.

Best regards,
Jeff

Jeff Karsten
International Division

  
 
 
   
   

 

    

. _ =k ) ‘
ip soe \
fhe
aFi (Wtk@watTional
“hes .

CMIL ACTION GROUP

Civil Action Group, Ltd.

APS International Plaza

7800 Glenroy Road

Minneapolis, MN 55439-3122

Email: Karsten]@CivilActionGroup.com

Direct: 952-831-7776 x341

Toll Free: 800-328-7171

Fax: 952-831-8150

https:/ /link.edgepilot.com/s/8c4c4d6d/h0g] 5PVeBU2vcHVh41RUuw?u=http:/ /www.civilactiongroup.com/
Case 6:19-cv-01570-MJJ-CBW Document 22-1 Filed 04/30/21 Page 8 of 8 PagelD#: 35

_—
Like Us Follow us wW Connect With Us Bg |
World leader in legal support services for over 40 years!

National | International | Translations | Medical Records | Court Reporting | Private Records | Public Records |
Investigations | Surveillance | Computer Forensics

WARNING: Our spam scanners will occasionally block legitimate emails. If you send an email with important instructions or information
and you do not receive either a delivery confirmation or a reply within two business hours, please call the intended recipient to confirm
receipt. Civil Action Group, Ltd, and its companies strictly adhere to an anti-spam policy. If you do not want to receive emails from CAG,
please email unsubscribe(@civilactiongroup.com or call 1-800-328-7171 and request to be removed. For existing customers who may have open
files, unsubscribing may affect your ability to receive updates regarding your case.

From: Carmen Scott <carmen @fbtrial.com>
Sent: Wednesday, May 13, 2020 12:11 PM

To: Jeff Karsten <Karsten] @CivilActionGroup.com>

Cc: David Romagosa <david@fbtrial.com>
Subject: Salvador v. Cashman Equipment Corp. - Service on Defendant CHM Maritime SAPI de C.V.

Importance: High
Dear Mr. Karsten,

Can you please advise us as to the status of service on Defendant CHM Maritime SAPI de
C.V.? This is our second request.

Carmen Scott

Paralegal

KASTER, LYNCH, FARRAR & BALL, LLP

1117 Herkimer Street **Please note our new office address effective 7/1/2019
Houston, TX 77008

Tel: (713) 221-8300

Fax: (713) 221-8301

carmen(a@)fbtrial.com

THIS MESSAGE IS ONLY FOR THE USE OF THE ADDRESSEE AND MAY CONTAIN CONFIDENTIAL
AND PRIVILEGED INFORMATION. Any dissemination, distribution or copying of this communication
other than by the intended recipient(s) is strictly prohibited. If you have received this communication in error,
please notify us immediately by telephone (collect), and destroy all copies of this communication.

 

This email has been scanned by the Symantec Email Security.cloud service.
For more information please visit
https://link.edgepilot.com/s/3e1a451b/T3n27qQEy0qoq1hOFvOmvw?u=http://www.symanteccloud.com/

 

 

This email has been scanned by the Symantec Email Security.cloud service.
For more information please visit
https://link.edgepilot.com/s/3e1a451b/T3n27qQEyOqoq1hOFvOmvw?u=http://www.symanteccloud.com/

 
